DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 16-24 are pending and under consideration.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 16-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dimos (2008, Science, 321:1218-1221) in view of Yu (2009, Science, 324:797-801) and Lian (2010, Circulation, 121:1113-1123). 
	Claims 16 and 18 are drawn to methods of regenerating damaged tissue (claim 16) or implanting rejuvenated cells (claim 18) comprising providing a target cell population from aged donors, reprogramming the target cell into rejuvenated iPSCs  by increasing expression of Oct, Klf, Sox, Myc, Lin28 and Nanog (OSKMNL) followed by differentiation of the iPSCs and implanting them into a subject. Claim 19 requires the increasing expression be a result of introducing an expression vector (nucleic acid) and claim 20 requires the vector be a viral vector. Claim 21 limits the age of the subject to more than 50 years old. Claim 22 requires the subject of claim 16 have a recited disorder including a neurologic disorder. Claims 23-24 require the differentiated, rejuvenated iPSCs be used to treat certain recited tissues.
	Dimos taught reprogramming human skin fibroblasts from an 82-year old (claim 21) human (as well as an 89-year old sibling but these cells were not of focus) suffering from ALS (claim 22, neurologic disorder), meeting the limitation of “providing target cell population 
	Dimos does not teach including Nanog or Lin28 as is required by claim 16 and 18. However, it was well known in the art at the time of filing that use of 6 reprogramming factors, including OSKML and N, lead to increased efficiency of reprogramming when compared to combinations of fewer factors. For example, Yu taught OSKMNL was more efficient than OSNL alone. As well, Yu taught the use of episomal vectors which are lost over time, meeting the goal of Dimos to remove retrovirus and oncogenes from the cells prior to clinical use.
	While Dimos did not actually carry out transplant therapy on the human subject, Lian taught differentiation of human iPSCs as a therapeutic approach for aging-related disorders and uses differentiated iPSCs to treat animal models. Lian found differentiation of human iPSCs (from three different sources) into mesenchymal stem cells (iPSC-MSCs) followed by transplant into the muscle of ischemic limbs contributed to vascular (claim 24) and muscular regeneration (claim 23) that resulted from the ischemia. The transplanted cells “significantly attenuated severe hind-limb ischemia and promoted vascular and muscle regeneration” (Abstract). The cells removed from the ALS patient are autologous as recited in claim 17. Dimos discusses that the derived motor neurons have the patient’s exact genotype (para bridging pages 1220-1221)
	The increasing expression in both Dimos and Yu was a result of ectopic expression of the reprogramming factors resulting from introduction of an expression vector comprising coding 
It would have been obvious at the time the invention was made, to combine, additionally, L and N reprogramming factors as taught by Yu with the factors OSKM as taught by Dimos in reprogramming cells from aged donors to arrive at the invention as claimed. One would have been motivated to make such a combination to increase the efficiency of reprogramming. With regard to claims 23 and 24, use of cells from ALS patients does not meet the recited disorders. However, treatment is not limited to ALS as is exemplified by Lian where ischemia is treated and iPSCs are taught to give rise to derivatives of all 3 germ layers. One would have had a reasonable expectation of success as each of the references teaches successful reprogramming to pluripotency with various combinations of factors.

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632

/VALARIE E BERTOGLIO/           Primary Examiner, Art Unit 1632